Exhibit 10.2

 

Huntwicke Capital Group Share Agreement

 

WS Advantage LP

7 Grove Street, STE 202

Topsfield, MA 01983

 

Huntwicke Capital Group INC.

6 Park Street

Topsfield, Mass 01983

April 27th, 2017      

Re: Riversky Closing Rescinded

 

To whom it may concern:

 

This letter formalizes that Hunwicke Capital Group, Inc. requests all
consideration, and specifically, the 125,000 shares of HCGI at $7 per share with
agreement dated November 2nd, 2016 in return for ownership of Riversky LLC to be
rescinded effective November 2nd. All parties will continue to work in good
faith in the future to eventually successfully acquire Riversky by HCG.

 



    Very truly yours,            [ex10ii.jpg]     Duly Authorized     Huntwicke
Capital Group INC.     President

ACCEPTED AND AGREED TO:

           [ex10ii.jpg]     Duly Authorized     WS Advantage LP     Managing
Partner    

 

